MEMORANDUM OPINION
 
No. 04-11-00146-CV
                                                                            
IN RE Maribel OLIVAREZ
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Sandee Bryan
Marion, Justice
                     Steven C.
Hilbig, Justice 
                     Marialyn
Barnard, Justice
 
Delivered and Filed:  March 9,
2011
 
PETITION FOR WRIT OF MANDAMUS
DENIED
 
           On February 22, 2011, relator filed a petition for writ of mandamus.  The court has
considered relator’s petition and is of the opinion that relator is not
entitled to the relief sought.  Accordingly, the petition for writ of mandamus
is DENIED.  See Tex. R. App. P.
52.8(a).                                                                                        PER
CURIAM
 
 
 




[1] This proceeding arises out of Cause
No. 2007-CVO-001218-C1, styled In the Interest of J.L.C., Jr., A Child, pending
in the County Court at Law No. 1, Webb County, Texas, the Honorable Alvino
Morales presiding.